In an action to recover compensation for personal injuries and for loss of the infant’s services due to the falling over and upon the infant of a play-slide installed in a public school, judgment dismissing the complaint at the end of the case reversed upon the law and a new trial granted, with costs to appellants to abide the event. The plaintiff made out a prima facie case. It was for the jury to determine whether, in the circumstances disclosed, the defendant exercised reasonable care in permitting the play-slide to be used in an unsecured condition, resulting in its toppling over upon the infant plaintiff. Young, Scudder and Johnston, JJ., concur; Lazansky, P. J., concurs on the ground stated and upon the further ground that there was testimony that showed that the slide was in need of repair, as a result of which the accident may have been caused; Carswell, J., dissents and votes to affirm.